Citation Nr: 1122350	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-29 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to increased ratings for a right shoulder disorder, from a 10 percent evaluation prior to May 9, 2008, and from a 20 percent evaluation beginning on May 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1983 to July 2003.  

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in pertinent part denying an increased evaluation for a service-connected right shoulder disorder, characterized as right shoulder strain with degenerative joint disease of the acromioclavicular joint of the dominant arm, then evaluated as 10 percent disabling.  In the course of appeal, in a June 2008 Decision Review Officer (DRO) decision, the Veteran was afforded an increased rating to 20 percent for the right shoulder disorder, effective from May 9, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded three VA orthopedic evaluations, in March 2007, May 2008, and October 2009, to address the nature and severity of multiple service-connected disabilities.  Unfortunately, while the VA examiner in May 2008 did have the claims file available for review in connection with that examination, the prior examiner in March 2007 and the subsequent examiner in October 2009 did not. 

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, the case must be returned to the RO for a contemporaneous VA examination informed by the record.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision") and 38 C.F.R. § 3.159(c) (4) (2010) (remand for a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

This failure of the examiners to have the claims file for review is particularly of relevance in this case because the Veteran has made assertions of a significant level of disability of the right shoulder which are contrary to treatment records within the claims file showing marked disability associated with the low back (with significant disk degeneration, nerve impingement, radiculopathy, surgical intervention, and work impairment associated with the low back disorder, which itself is separately service connected) but little disability and little presenting need for treatment for the right shoulder.  At the October 2009 VA examination the Veteran asserted that he had daily intermittent pain, stiffness, popping, and swelling in the shoulder, with pain rated at 6-7/10 in severity, and pain lasting hours.  He also then reported having 10 flare-ups in the past year lasting a total of 10 weeks, during which he took significant medication for treatment of the shoulder.  However, that frequency and level of disability or impairment associated with the right shoulder is simply not reflected in treatment records.  

The Court has held that when a diagnostic code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010) must also be considered, and that an examination upon which the rating decision is based must adequately portray the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  The October 2009 VA examiner, upon addressing these DeLuca factors, failed to differentiate those factors present as supported by examination evidence from those only supported by the Veteran's own assertions of symptoms, without review of those symptoms by that examiner as to their validity.  By his apparently informed acceptance of the Veteran's assertions of symptoms, the October 2009 VA examiner notably failed to critically address the nature and extent of disability.  

If more recent treatment records not yet obtained do reflect the Veteran's self-asserted level of disability, obtaining those records would certainly serve to further the Veteran's claim.  Otherwise, his assertions as to the level of severity of his right shoulder disability may be substantially brought into question.  The credibility of any statement can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board must consider the implications of the Veteran's assertions of right shoulder disability and its severity in the context of both a complete, current record of treatment, and an examination informed by review of such records.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to advise of any additional pertinent treatments or examinations that are not reflected in the claims file, including in particular any records that may be reflective of the level of disability he has asserted upon VA examinations and otherwise in furtherance of his right shoulder claim.  With the Veteran's assistance, obtain any such identified records, to include any additional treatment from Audubon ASC at St. Francis, from Evans Army Community Hospital and other TRICARE records, from Memorial Hospital in Colorado Springs, Colorado, and from VA sources, and associate them with the claims file.

2.  Thereafter, afford the Veteran an orthopedic examination to address the nature and extent of his right shoulder disorder, characterized as a right shoulder strain with degenerative joint disease of the acromioclavicular joint.  The claims file must be made available to the examiner for review in conjunction with the examination. All appropriate tests and studies should be conducted.  The examiner should address the following:

a.  The examiner should review the claims file including past and current treatment records, and VA examinations conducted in March 2007, May 2008, and October 2009, including as addressing the nature and severity of the Veteran's right shoulder disorder.  The examiner should note that the October 2009 VA examination was inadequate in part because the examiner uncritically relied on the Veteran's self-report of symptoms of disability rather than affording an independent evaluation of the extent of the disability, including addressing such factors as the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).   The examiner should note that the October 2009 examination was also inadequate for failure to review the claims file for the examination.  Further, the examiner should note the extent of disability of the right shoulder as represented not only in the Veteran's complaints and upon VA examinations for compensation purposes, but also in the numerous records of treatment in recent years (with their primary focus on disability of the low back including degenerative disk disease, intervertebral disc syndrome and neuropathy).  

b.  The examiner should opine as to the extent of disability associated with the Veteran's service-connected right shoulder disorder beginning from one year prior to the July 23, 2007, date of claim for increased rating, up to the present.  Over this entire rating period, if intervals of greater disability of the right shoulder are indicated, this should be address, including the extent of such increased disability and the time frames of such interval increases in disability.  The examiner should identify what manifestations and symptoms arise from the right shoulder disorder, and should differentiate, to the extent possible, functional impairment due to the right shoulder from that due to disability of other parts.  

c.  The examiner should appropriately address ranges of motion of the right shoulder, including useful range of motion against resistance.  This should include addressing the DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness, and/or incoordination, and any resulting additional functional impairment or loss of functional range of motion or otherwise reduced functionality in use of the shoulder and arm.  

d.  Any opinion provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why those questions cannot be answered.

3. Thereafter, the RO should readjudicate the remanded claim de novo.  The RO should consider staged ratings for the increased rating claim, as appropriate, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought for the remanded claim is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

